J-S34016-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    MATTHEW SCOTT GARDOPEE                     :
                                               :
                       Appellant               :   No. 186 WDA 2022

        Appeal from the Judgment of Sentence Entered January 12, 2022
                In the Court of Common Pleas of Cambria County
                  Criminal Division at CP-11-CR-0001141-2020


BEFORE:      DUBOW, J., MURRAY, J., and PELLEGRINI, J.*

MEMORANDUM BY MURRAY, J.:                           FILED: OCTOBER 28, 2022

        Matthew Scott Gardopee (Appellant) appeals from the judgment of

sentence entered after a jury convicted him of three counts of recklessly

endangering another person (REAP); two counts each of aggravated assault

and simple assault; and one count of terroristic threats.1 We affirm.

        The trial court summarized the underlying facts as follows:

                Testimony at trial established that on July 2, 2020,
        [Appellant] was involved with a verbal altercation with his
        girlfriend, Anna Halapia (Anna) inside their residence at 114
        Cedar Street.[FN1]   The incident escalated with [Appellant]
        threatening Anna and her daughter, Adreanna, saying someone
        needed to die. [Appellant] left the residence followed by Anna[,]
        who saw him walk around the residence headed to the backyard
        which was shared with her brother, Robert [Sechrengost
        (Robert)]. At the time[,] Matthew [Sandoval (Matthew)] was in
____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1   See 18 Pa.C.S.A. §§ 2705, 2702, 2701, and 2706, respectively.
J-S34016-22


     the backyard with [his and Halee Sechrengost’s (Halee) two-year
     old daughter] playing in a kiddie pool. Anna reentered her
     residence, proceeded to th[e] back door to look out, and told
     Adreanna to call 911 because she was afraid [Appellant] would
     hurt someone. Adreanna call[ed] 911 to report that [Appellant]
     [was] making threats. While Adreanna [was] on the phone, Anna
     [told her] to tell 911 that [Appellant] had a knife[,] and she
     relay[ed] this information to the operator.[FN2]


     [FN1]Anna’s residence is a duplex with her brother Robert residing
     in the other half.

     [FN2]   A recording of the 911 call was played for the jury.


            As he walked around the residence, [Appellant] encountered
     Halee[, (who is Robert’s daughter and Anna’s niece),] who was in
     her neighboring yard. [Appellant] grabbed Halee and threatened
     her with a knife he took from his belt[,] but she was able to get
     away from him and go to her residence where she retrieved her
     shotgun. Matthew saw the encounter between his girlfriend,
     Halee, and [Appellant] and took his daughter from the pool and
     placed her inside Robert’s back door. While inside[,] Matthew
     call[ed] for Robert to come downstairs because [Appellant had]
     just threatened Halee with a knife.

           While Matthew was putting his daughter inside Robert’s
     backdoor, [Appellant] crossed the yard and walked towards him.
     Robert came downstairs and entered the backyard through a side
     door where he confronted [Appellant,] asking him why he was
     threatening Halee. [Appellant] turned away from Mathew towards
     Robert and began approaching him with his knife in hand. Robert
     backed away from [Appellant] and became entangled or tripped
     up by a camping chair in the backyard, at which time [Appellant]
     lunged at him with the knife. Matthew pushed Robert aside and
     began struggling with [Appellant] over control of the knife.

           During the struggle, Matthew was able to take the knife
     away from [Appellant,] while [Appellant] put Matthew in a
     headlock and began punching his head and back. In an effort to
     get [Appellant] to release him, Matthew use[d] [Appellant’s] knife
     and stab[bed] him repeatedly to no avail[,] as [Appellant would]
     not release him or stop the attack. At this point Halee arrived in

                                       -2-
J-S34016-22


        the backyard carrying a shotgun and saw Matthew struggling with
        [Appellant]. Halee approached the pair and saw blood on the two
        men but could not tell who was injured. She struck [Appellant]
        on the head with the butt of the weapon in an effort to end the
        fight. [Appellant] continued to fight and Halee pointed the
        shotgun at him and told him to stop or she would shoot, at which
        time [Appellant] stopped struggling and collapsed on the ground.

             … Johnstown Police Department (JPD) Patrolman Alex
        Conahan ([Officer] Conahan) arrived on the scene to find
        [Appellant] on the ground with Matthew administering aid.
        Conahan observed the knife on the ground some distance away
        from the pair[,] testifying that it had a multicolored handle and
        had blood on it. Multiple other officers arrived on scene as did
        EMS personnel who took over providing attention to [Appellant]
        and eventually transported him to Conemaugh Memorial Medical
        Center, where he underwent surgery for his injuries.

Trial Court Opinion, 5/9/22, at 5-7 (footnotes in original). At the scene, JPD

Patrolman Robert Hanik (Officer Hanik) recovered a multi-colored knife with

skulls and crosses on it.

        On   November      16,    2021,        a   jury   convicted   Appellant   of   the

aforementioned charges.2 The Commonwealth filed notice of its intention to

seek the mandatory minimum sentence3 for Appellant’s conviction of

aggravated assault – attempt to cause serious bodily injury (Matthew), based

on Appellant’s 2009 conviction of arson of an inhabited building or structure.

On January 12, 2022, following the preparation of a pre-sentence investigation



____________________________________________


2 The jury acquitted Appellant of four counts of aggravated assault and one
count each of terroristic threats and simple assault.

3   See 42 Pa.C.S.A. § 9714.


                                           -3-
J-S34016-22


report (PSI), the trial court sentenced Appellant to an aggregate prison term

of 11.3 to 25 years. Appellant filed a post-sentence motion, which the trial

court denied. Appellant timely appealed. Appellant and the trial court have

complied with Pa.R.A.P. 1925.

      Appellant presents the following issues for review:

      1. Whether the [] court erred when it denied [Appellant’s] Motion
         for a New Trial since the jury’s verdict was against the
         sufficiency of the evidence? Particularly, [Appellant] claims
         that the knife admitted into evidence during the trial was
         tampered with.

      2. Whether [Appellant] was denied a fair trial due to testimony of
         multiple witnesses that [Appellant] claims was so patently
         unreliable that a guilty verdict based thereon was pure
         conjecture?

      3. Whether a substantive variance between the criminal
         information, the jury instructions, and the verdict slips on
         Counts 5, 10, and 11, as to the elements of the crimes charged
         constituted reversible error?

      4. Whether the court abused the discretionary aspects of
         sentencing in that [Appellant’s] sentence was unduly harsh and
         by failing to take into adequate consideration mitigating factors
         including [Appellant’s] life-threatening injuries caused by the
         Victims?

      5. Whether [Appellant] was denied a fair trial by the failure of the
         Commonwealth to arrest and charge three witness-victims in
         this case (Matthew Sandoval, Robert Sechrengost, and Halee
         Sechrengost) with assault against [Appellant], who suffered
         life-threatening wounds?

Appellant’s Brief at 3 (issues renumbered for disposition, some capitalization

omitted).




                                     -4-
J-S34016-22


       Appellant first challenges the sufficiency of the evidence.4 Appellant’s

Brief at 19. In particular, Appellant claims the knife shown to the jury at trial

as Exhibit 11 was tampered with while in police possession. He argues

       the knife used by Matthew [] to inflict life-threatening wounds on
       him was tampered with between July 2, 2020, and the date it was
       introduced into evidence at trial on November 15, 2021.
       [Appellant] claims the jury should have recognized that the
       identity and condition of the exhibit did not remain unimpaired
       until it was surrendered to the trial court.

Id. at 20. Appellant directs our attention to the testimony of JPD Detectives

Mark Britton (Detective Britton) and Brad Christ (Detective Christ).         Both

detectives testified that the knife presented at trial had dried blood and “some

hair” on it.   See id. at 21 (citing N.T., 11/15/21, at 84 (Detective Britton

describing the knife as having blood and hair on it), 101 (Detective Christ

stating the knife “looks like it had dried blood on it.”)). In contrast, Appellant

asserts that Commonwealth’s Exhibit 16, a photograph of the knife taken by

Detective Christ in October 2021, depicted a clean and shiny knife. Id. at 22.

Appellant relies on the following in-chambers exchange between the

Commonwealth and his defense counsel:

       [Defense Counsel]: … [Y]ou sent over a picture of the knife all
       clean and shiny.
____________________________________________


4 Although Appellant seeks a new trial, the appropriate remedy for a successful
sufficiency challenge is a judgment of acquittal. See Commonwealth v.
Widmer, 744 A.2d 745, 751-752 (Pa. 2000) (explaining differences between
challenge to weight of evidence versus the sufficiency of evidence;
the remedy for a successful challenge to the sufficiency of evidence is a
judgment of acquittal; the remedy for a successful challenge to the weight
of evidence is a new trial).

                                           -5-
J-S34016-22



      [The Prosecutor]: I did.

      [Defense Counsel]: Does it still have blood on it?

      [The Prosecutor]: I don’t know. I didn’t really notice if it did or
      not.

Id. (quoting N.T., 11/15/21, at 10-11). Appellant claims the photo of a “clean

and shiny” knife rendered the detectives’ testimony insufficient as a matter of

law. Id. at 22.

      When reviewing a challenge to the sufficiency of the evidence, we

determine “whether the evidence proved at trial established the appellant’s

guilt of each element of the offenses charged beyond a reasonable

doubt[.]”   Commonwealth v. Smith, 234 A.3d 576, 581 (Pa. 2020)

(citations omitted).   “Evidentiary sufficiency is a question of law and,

therefore, our standard of review is de novo and our scope of review is

plenary.” Commonwealth v. Sanchez, 36 A.3d 24, 37 (Pa. 2011). “When

performing a sufficiency review, we consider whether the evidence introduced

at trial and all reasonable inferences derived therefrom, viewed in the light

most favorable to the Commonwealth as verdict winner, are sufficient to

establish the elements of the offense beyond a reasonable doubt.” Smith,

234 A.3d at 581.

      This Court has explained:

      The Commonwealth may sustain its burden of proving every
      element of the crime beyond a reasonable doubt by means of
      wholly circumstantial evidence. Moreover, in applying the above
      test, the entire record must be evaluated and all evidence actually

                                     -6-
J-S34016-22


      received must be considered. Finally, the [finder] of fact while
      passing upon the credibility of witnesses and the weight of the
      evidence produced, is free to believe all, part or none of the
      evidence.

Commonwealth v. Fabian, 60 A.3d 146, 151 (Pa. Super. 2013) (citation

omitted).    “Issues of witness credibility include questions of inconsistent

testimony and improper motive.” Sanchez, 36 A.3d at 27.

      As observed by the trial court, Appellant’s Pa.R.A.P. 1925(b) concise

statement failed “to specify which element or elements of which offense the

Commonwealth’s evidence was purportedly insufficient on.”             Trial Court

Opinion, 5/9/22, at 11. “In order to preserve a challenge to the sufficiency of

the evidence on appeal, an appellant’s Rule 1925(b) statement must state

with specificity the element or elements upon which the appellant alleges that

the evidence was insufficient.” Commonwealth v. Garland, 63 A.3d 339,

344 (Pa. Super. 2013) (citation omitted). “Where a 1925(b) statement “does

not   specify    the   allegedly   unproven elements    …   the sufficiency issue

is waived [on appeal].” Commonwealth v. Williams, 959 A.2d 1252, 1257

(Pa. Super. 2008).

      Appellant further fails to identify in his appellate brief which elements of

which offenses he challenges.         Thus, Appellant waived his sufficiency

challenge.      See id.    Nonetheless, absent waiver, we would conclude

Appellant’s claim lacks merit for the reasons stated in the trial court’s opinion.

See Trial Court Opinion, 5/9/22, at 11-12 (emphasizing evidence of the knife’s

chain-of-custody and Anna’s testimony that the knife presented at trial was

                                       -7-
J-S34016-22


the knife used during the assault). Accordingly, Appellant’s first claim lacks

merit.

      In his second issue, Appellant challenges the verdict as being against

the weight of the evidence. Appellant’s Brief at 22. Appellant argues he was

denied a fair trial “due to testimony of multiple witnesses” that was “so

patently unreliable that a guilty verdict based thereon was pure conjecture.”

Id. Appellant points to the inconsistent testimony of JPD Officer Ryan Chiodo

(Officer Chiodo) and Officer Conahan. According to Appellant, Officer Chiodo’s

incident report described his observation of Officer Conahan with his taser

drawn, instructing Appellant to roll onto his stomach. Id. at 23 (citing N.T.,

11/15/21, at 46). However, at trial, Officer Conahan testified he did not recall

ever pulling out his taser. Id.

      Appellant further asserts Detective Christ falsely testified he “was turned

away from speaking to [Appellant] at the hospital due to Covid-19, when Anna

[] testified she voluntarily visited [Appellant] during Covid.”        Id. at 23.

Appellant argues:

      As such, Covid would not have been a barrier … to Detective
      Christ’s visit during the investigation, during which [Appellant]
      could have chosen to give a statement close in time to the
      incident. Everyone else involved was given the opportunity to
      provide written or verbal statements to police.

Id. at 24.   Finally, Appellant claims Anna’s daughter provided inconsistent

testimony about whether she saw Appellant with a knife.          Id.    Appellant

claims, “singly and in tandem, the patent unreliability of the aforementioned


                                      -8-
J-S34016-22


evidence” and other inconsistencies rendered the jury’s guilty verdict “pure

conjecture.” Id. at 25.

      “A weight of the evidence claim concedes that the evidence is sufficient

to sustain the verdict but seeks a new trial on the grounds that the evidence

was so one-sided or so weighted in favor of acquittal that a guilty verdict

shocks one’s sense of justice.” In re A.G.C., 142 A.3d 102, 109 (Pa. Super.

2016) (citation omitted). “Appellate review of a weight claim is a review of

the exercise of discretion, not of the underlying question of whether the

verdict is against the weight of the evidence.” Commonwealth. v. Widmer,

744 A.2d 745, 753 (Pa. 2000) (citation omitted). “Because the trial judge has

had the opportunity to hear and see the evidence presented, an appellate

court will give the gravest consideration to the findings and reasons advanced

by the trial judge when reviewing a trial court’s determination of whether the

verdict is against the weight of the evidence.” Id. (citation omitted).

      The trial court extensively addressed this claim, citing relevant law and

concluding the claim was meritless. See Trial Court Opinion, 5/9/22, at 12-

18.   The trial court’s determination is supported by the evidence, and we

discern no abuse of discretion or error. See id. Accordingly, we adopt the

trial court’s analysis with regard to Appellant’s second issue. See id.

      In his third issue, Appellant claims a substantive variance exists

between the criminal information and jury instructions, and the verdict slips

on Counts 5, 10 and 11, “as to the elements charged, constitut[ing] reversible


                                     -9-
J-S34016-22


error.” Appellant’s Brief at 13. According to Appellant, “[t]he written verdict

slips incorrectly included the higher element of serious bodily injury for [the

certain charges of simple assault and aggravated assault,] rather than the

correct element of bodily injury.” Id. at 14 (emphasis added). For aggravated

assault, Appellant asserts, he was charged with attempting to cause “bodily

injury with a deadly weapon.”          Id. (emphasis added).      However, the jury

convicted Appellant of attempting to cause “serious bodily injury” based on

the error in the verdict slip.       Id.       Similarly, although the Commonwealth

charged Appellant with simple assault – attempt to cause bodily injury, the

verdict slip asked the jury to find “serious bodily injury.”         Id. (emphasis

added). Appellant claims these errors made the jury’s job more difficult, and

the error was not harmless.5 Id. at 16. We disagree.

       The trial court applied the applicable law and concluded Appellant’s claim

lacked merit. See Trial Court Opinion, 5/9/22, at 8-10. We agree with the

rationale and conclusion of the trial court, as set forth in its opinion, and adopt

the court’s analysis. See id. In addition, our review discloses that Appellant

did not object to the error on the jury slip prior to the verdict, or before the

trial court discharged the jury. The following discussion occurred after the

trial court discharged the jury:



____________________________________________


5 Appellant concedes that sentences for “the [c]ounts upon which erroneous
verdict slips were presented to the jury were run concurrently to Count 1
[(aggravated assault)] during the sentencing hearing[.]” Id. at 16.

                                           - 10 -
J-S34016-22


      [Defense Counsel]: If I may, Your Honor, I was just a little
      confused as to Counts 9, 10 and 11 when the foreperson read
      those simple assault verdicts. She referred to serious bodily
      injury.

      THE COURT: I noticed that. Well, 9 was not guilty.

      [Defense Counsel]: Well, okay.

      THE COURT: But 10 and 11 and 5.

      [Defense Counsel]: My question is on the official verdict slips they
      didn’t write in serious bodily injury or anything of that nature.

      THE COURT: They did not, but they checked the block, so I’m
      going to say that the verdict slip is probably wrong. But I’ll handle
      that at sentencing.

      [Defense Counsel]: Okay. Good.

N.T., 11/16/21, at 117-18 (emphasis added). Appellant did not object or seek

a new trial.    “The failure to object to an improper verdict slip before

deliberations [] waives any complaint relating thereto.” Commonwealth v.

Dorm, 971 A.2d 1284, 1288 (Pa. Super. 2009) (citation omitted).

      Our review also confirms that the trial court properly instructed the jury

regarding the elements of each charge, including the definitions of “bodily

injury” and “serious bodily injury.” In the jury charges for aggravated assault

– attempt to cause “serious bodily injury,” the trial court defined “serious

bodily injury” for the jury:

      Serious bodily injury is bodily injury that creates a substantial risk
      of death or that causes serious, permanent disfigurement or
      protracted loss or impairment of the function of any bodily organ.




                                     - 11 -
J-S34016-22


N.T., 11/16/21, at 89.     The court instructed the jury repeatedly on this

definition of “serious bodily injury.” See id. at 89, 90-91. As to Counts 4, 5

and 6, aggravated assault – attempt to cause bodily injury with a deadly

weapon, the trial court defined “bodily injury” for the jury:

      Bodily injury means impairment of physical condition or
      substantial pain. In order to find the defendant attempted to do
      this, you must find that he engaged in conduct that constituted a
      substantial step toward causing bodily injury.

Id. at 93. The court again defined “bodily injury” regarding the charges of

simple assault – bodily injury attempted and/or caused: “Bodily injury means

impairment of physical condition or substantial pain.” Id. at 99.

      During deliberations, and at the request of the jury, the trial court re-

issued the same instructions regarding the difference between the level of

harm attempted and/or caused as to Counts 1-3 and 4-6. N.T., 11/16/21, at

105-13. Regardless of the errors on the verdict slip, “[t]he law presumes that

the jury will follow the instructions of the court.” Commonwealth v. Purnell,

259 A.3d 974, 986 (Pa. 2021).

      Finally, we conclude that any error regarding the verdict slip is harmless.

An error is harmless “only if the appellate court is convinced beyond a

reasonable doubt that the error is harmless.” Commonwealth v. Jones, 240

A.3d 881, 891 (Pa. 2020).

        Harmless error exists if the state proves either: (1) the error
        did not prejudice the defendant or the prejudice was de
        minimis; or (2) the erroneously admitted evidence was
        merely cumulative of other untainted evidence which was
        substantially similar to the erroneously admitted evidence; or

                                     - 12 -
J-S34016-22


        (3) the properly admitted and uncontradicted evidence of
        guilt was so overwhelming and the prejudicial effect of the
        error was so insignificant by comparison that the error could
        not have contributed to the verdict.

Id. at 892 (citations omitted).

      Here, the error on the verdict slip required the jury to find a higher level

of harm than statutorily required. To find serious bodily injury, the jury was

required to find that the Commonwealth established the lesser harm of bodily

injury. Considering the trial court’s correct jury instructions and the nature of

the verdict slip error, we conclude the error did not contribute to the verdicts

beyond a reasonable doubt. Appellant’s third issue does not merit relief.

      In his fourth issue, Appellant challenges the discretionary aspects of his

sentence, from which there is no absolute right to appeal. Commonwealth

v. Solomon, 247 A.3d 1163, 1167 (Pa. Super. 2021) (en banc).              Rather,

where the appellant has preserved the challenge by raising it in a post-

sentence motion and timely appealing, he must (1) include in his brief a

statement of the reasons relied upon for allowance of appeal pursuant to

Pa.R.A.P. 2119(f); and (2) show there is a substantial question that the

sentence is not appropriate under the Sentencing Code. Id.; see also 42

Pa.C.S.A. § 9781(b).

      Appellant’s brief includes a Rule 2119(f) statement. Appellant’s Brief at

17-18. Therefore, we examine whether the statement presents a substantial

question. See Commonwealth v. Brown, 249 A.3d 1206, 1211 (Pa. Super.

2021) (“We examine an appellant’s Rule 2119(f) statement to determine

                                     - 13 -
J-S34016-22


whether a substantial question exists.” (citation omitted)). “A substantial

question exists only when the appellant advances a colorable argument that

the sentencing judge’s actions were either: (1) inconsistent with a specific

provision of the Sentencing Code; or (2) contrary to the fundamental norms

which underlie the sentencing process.” Commonwealth v. Caldwell, 117

A.3d 763, 768 (Pa. Super. 2015) (en banc) (citation omitted).

        Appellant asserts his sentence “was overly harsh, notwithstanding the

court’s lack of authority to impose a sentence with a less than 10-year

mandatory [minimum sentence] on Count 3 ….”                Appellant’s Brief (Rule

2119(f) Statement) at 17. Appellant challenges as excessive the imposition

of a consecutive sentence at Count 8 (terroristic threats), at the highest

standard guidelines range. Id. Appellant also claims the trial court failed to

consider mitigating evidence of the injuries he sustained.         Id. at 17-18.

Appellant also claims the trial court failed to consider his rehabilitative needs

resulting from the injuries. Id. at 18.

        This Court has recognized that a challenge to the imposition of

consecutive rather than concurrent sentences generally does not present a

substantial question.      Commonwealth v. Lloyd, 878 A.2d 867, 873 (Pa.

Super. 2005). In addition, “where the sentencing judge had the benefit of a

presentence investigation report, it will be presumed that he or she was aware

of the relevant information regarding the defendant’s character and weighed

those     considerations     along   with     mitigating     statutory   factors.”


                                     - 14 -
J-S34016-22


Commonwealth v. Conklin, 275 A.3d 1087, 1098 (Pa. Super. 2022)

(citation omitted).

       Crucially, Appellant’s 2119(f) statement fails to either identify the

manner in which the sentence violates a specific provision of the sentencing

scheme or the particular fundamental norms of the sentencing process. See

Commonwealth v. Bromley, 862 A.2d 598, 604 (Pa. Super. 2004) (“In

order to raise a substantial claim, Appellant's 2119(f) statement must

sufficiently articulate ‘the manner in which the sentence violates either a

specific provision of the sentencing scheme set forth in the Sentencing Code

or a particular fundamental norm underlying the sentencing process.’”

(citation omitted)).      Therefore, Appellant has failed to raise a substantial

question that his sentence was manifestly excessive.6

       Finally, Appellant argues he was denied a fair trial because the

Commonwealth failed to arrest and charge Matthew, Halee, or Robert.

Appellant’s Brief at 25.       Appellant’s counsel acknowledges that a “private

citizen   lacks   a   judicially   cognizable      interest   in   the   prosecution   or

nonprosecution of another.” Appellant’s Brief at 25 n.5. Appellant’s counsel

is correct. See Linda R.S. v. Richard D. and Texas, 410 U.S. 614, 619

(1973) (stating “in American jurisprudence at least, a private citizen lacks a



____________________________________________


6 Even if Appellant had raised a substantial question, he would not be entitled
to relief. See Trial Court Opinion, 5/9/22, at 19-23.


                                          - 15 -
J-S34016-22


judicially cognizable interest in the prosecution or nonprosecution of

another”). This Court has recognized that “only the Commonwealth … has a

legally cognizable interest in convicting criminals.” In re Hickson, 765 A.2d

372, 385 (Pa. Super. 2000). Thus, Appellant’s final issue is without merit.

     Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/28/2022




                                    - 16 -